PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/357,510
Filing Date: 19 Mar 2019
Appellant(s): FORD GLOBAL TECHNOLOGIES, LLC



__________________
Donald A. Wilkinson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/05/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/04/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:
Claim(s) 1-3, 7-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al (US 2019/0036205 A1), herein referred to as Suzuki.
Claims 1-3, 5-6 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koji (JP2018/066706A). 
Claims 4 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koji (JP2018/066706A). 
(2) Response to Argument
Suzuki et al (US 2019/0036205 A1) 
Appellant argues the prior art rejection do not explicitly state “a method of forming a badge” and rather is directed to a finished article of manufacture. Examiner disagrees.  A 102(a)(1) rejection states: the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. In this case, Suzuki is describing how the badge is formed in paragraphs [0020-0024] without explicitly mentioning the words “process” or “method”. 
2.	Appellant further argues Suzuki fails to teach a decorative layer that is thermally formed or an indium film that is thermally formed. Suzuki teaches the indium film is formed into a desired shape in [0024, 0027-0028] and integrally formed with the other layers. Suzuki further states the decorative layer (indium layer) is formed by molding [0027]. It should be noted that the  specification has no special definition for “thermally formed.” Under broadest reasonable interpretation, one ordinary skill in the art interprets “thermally formed” as any process that requires heat. It is inherently known that injection molding requires heat since a molten plastic is injected [0027]. Therefore, Suzuki teaches a thermally formed indium film. 
3. 	Appellant also argues Suzuki does not teach the decorative layer is a film that is formed and rather teaches the indium is deposited. Examiner disagrees. Paragraph [0024] teaches a decorative layer made from metal such as indium, which is layered on the cover. Appellant has no special definition for film. Under broadest reasonable interpretation, one ordinary skill in the art would interpert the term layer and film to be synonymous. Therefore, Suzuki’s teachings reads on Appellant’s claim limitation: thermally forming an indium film into a desired shape for the badge.  
4. 	Appellant further argues Suzuki teaches the opposite of Appellant’s claimed method in how the badge is formed. Examiner disagrees. Appellants claim language states molding a plastic back layer to a back side of the thermally formed indium film and molding a plastic front layer to the front side, opposite to the back side of the thermally formed indium film. Figure 3 depicts the front cover layer (20) on the front side of the indium layer (40) and second cover layer (30) on the back side of the indium layer (40).  Further, [00027] states the base material layer 50 is formed by injecting AES plastic into molding dies which cover layer (20), the second cover layer (30) and the decorative layer (40) are inserted. Appellant argues again since Suzuki does not explicitly use method/process, the prior art cannot be used. However, Examiner would like to reiterate a 102(a)(1) rejection states: the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. In this case, Suzuki is describing how the badge is molded without explicitly mentioning the words “process” or “method” and figure 3 further supports the teachings. Therefore, Suzuki reads on Appellant’s claim language: molding a plastic back layer to a back side of the thermally formed indium film and molding a plastic front layer to the front side, opposite to the back side of the thermally formed indium film.
5. 	Further, Appellant argues “the claim language defines the thermally
forming of the film to a desired shape as occurring before the molding of the
plastic front layer to the thermally formed indium film (i.e., the molding is to an
already thermally formed indium film” (pg. 9, paragraph 2 of Appeal Brief). However, Appellant’s claim language does not define the thermally forming of the film to a desired shape as occurring before the molding of the plastic front layer to the thermally formed indium film nor is there support for this in the specification.  
6.	Appellant further argues figure 3 depicts the front cover layer (20) on the front side of the indium layer (40) and second cover layer (30) on the back side of the indium layer (40).  Further, [00027] states the base material layer 50 is formed by injecting AES plastic into molding dies which cover layer (20), the second cover layer (30) and the decorative layer (40) are inserted is irrelevant and simply states locations. However, Examiner disagrees. In figure 3 and paragraph [0027], Suzuki is describing the steps for molding an indium film layer for forming a badge. The location is crucial in understanding the process steps and figure 3 further supports this. 
7.  	Regarding claim 2, Appellant argues Suzuki does not teach a front surface and only a raised symbol. The Examiner respectfully disagrees and would like to point out the front surface is (30 a) and the raised surface is 10b. 
8. 	Regarding claims 3-6, Appellant argues Suzuki fails to teach raised symbols wherein a first section of the side is thermally formed to extend outward from the front surface at a non-perpendicular angle to the front surface and a second section of the side is thermally formed to extend outward from the first section to a top surface of the symbol essentially at a perpendicular angle to the front surface. Howeverfigures 2-3, 5 and 7-8  depict this configuration 
9. Regarding claims 10-11, Appellant argues Suzuki fails to teach to wherein the front layer is injection molded to the indium film. However, paragraph 0027 states “the base material layer 50 is formed by injecting AES plastic into molding dies (not shown) into which the first cover layer 20, the second cover layer 30, and the decorative layer 40, all of which are integrally formed, are inserted. In accordance with this, when the AES plastic is injected for molding, the distal end of each protrusion 32 of the second cover layer 30 is slightly tilted due to the injection pressure of the AES plastic” and paragraph [0024] states “the decorative layer 40 is made of a metallic material such as indium”, therefore reading on the claim limitation. 
Koji (JP2018/066706A)
Appellant argues Koji fails to teach a thermally forming an indium film into a desired shape for a badge. Appellant further argues “the examiner cites Koji page 5, paragraph 9 (see English machine translation) as teaching these elements of claim 1 (see final office action, top of page 4). This is in error. In fact, page 5, paragraph 9 is not the method steps for forming the emblem (badge) 30, it is a general statement as to the badge with some steps (which still don’t match the claim language)”. Examiner is confused how Appellant states Koji fails to teach a method for forming the emblem/badge but state in the same sentence Koji is directed to forming a badge with steps. This is contradictory. Appellant also states on page 15 of the Appeal brief that figures 6(a) to 6(e)walk through the process of forming the badge. Further, Appellant states Koji does not teach the metal layer is thermally formed and the evaporation of metal material (indium), which Koji teaches, does not read on thermally formed. However, the specification has no special definition for “thermally formed.” Under broadest reasonable interpretation, one ordinary skill in the art interprets “thermally formed” as any process that requires heat. It is inherently known for the evaporation process to require heat. Therefore, Koji’s teaching reads on Appellant’s claim limitation. 
Appellant further argues Koji does not teach an indium “film” is formed. Koji teaches “the metal layer 52 is formed by depositing metal material such as indium on the wall surface of the concave portion 34 of the transparent member 32 and the entire colored layer 51” (see English translation, page 7, second paragraph). Appellant has no special definition for film. Under broadest reasonable interpretation, one ordinary skill in the art would interpret the term layer and film to be synonymous . Therefore, Koji’s teachings reads on Appellant’s claim limitation: thermally forming an indium film into a desired shape for the badge.  
Appellant also argues “the transparent member in Koji is already formed prior to the evaporation of the metal material (indium) onto them and if they are not formed first, there is nothing for the metal layer to the vapor deposited onto. Thus, in Koji, the plastic front layer cannot be molded to thermally formed indium film, as recited by the claim since there would be no front layer to deposit the metal layer onto.” Examiner believes Appellant misunderstood the teachings of Koji. Koji states “As shown in FIG. 6 (d), the front substrate 36 is formed by insert molding. That is, an intermediate molded body 71 (see FIG. 6C) in which the decorative layer 50 is formed on the rear surface of the transparent member 32 is used as an insert and disposed in the mold. A molten resin material made of AES resin is poured into a mold and cured. On the rear side of the transparent member 32 and the decorative layer 50, an intermediate molded body 72 is formed in which the front base material 36 having the general portion 37 and the convex portion 38 is integrated” (pg. 7 of English translation, paragraph 4). Appellant’s claim language states: A method of forming a badge comprising: thermally forming an indium film into a desired shape for the badge; molding a plastic back layer to a back side of the thermally formed indium film; and molding a plastic front layer to a front side, opposite to the back side, of the thermally formed indium film. Koji is teaching this, word for word in the above mentioned cited paragraph: the front and back plastic layer are thermally formed on the indium film. 
Appellant argues ‘“Koji’s claim 1 teaches the base material is disposed on the front and rear side of the transparent part and the indium layer is found on the transparent member (pg. 7 paragraphs 2-3).” This argument is irrelevant as it is an argument for an apparatus claim rather than a method claim (i.e.. claim 1).’ Examiner believes this argument is very much relevant to the argument and not directed to an apparatus claim. In fact, that sentence is stating the step that reads on Appellant’s claim limitation. The cited sentence reads on Appellant’s claim language of “thermally forming an indium film into a desired shape for the badge; molding a plastic back layer to a back side of the thermally formed indium film; and molding a plastic front layer to a front side, opposite to the back side, of the thermally formed indium film.” 
Appellant further argues examiner states, ‘“Koji simply states the indium layer is formed on the transparent member and not that it is already formed.” This misses the point. The metal layer in Koji takes is shape as it is deposited on the front layer, which must already be formed or the deposition is on nothing and has no shape. Specifically, figures 6(a) to 6(e) walk through the process of forming the badge. Steps 6(a) and 6(b) form the transparent member 32 and the paint layer 51 before depositing the metal layer 52. Thus, this method of forming the badge taught in Koji does not teach the method for forming a badge as recited in claim 1’. Examiner whole heartedly disagrees with Appellant’s interpretation. At mentioned previously, Koji states “As shown in FIG. 6 (d), the front substrate 36 is formed by insert molding. That is, an intermediate molded body 71 (see FIG. 6C) in which the decorative layer 50 is formed on the rear surface of the transparent member 32 is used as an insert and disposed in the mold. A molten resin material made of AES resin is poured into a mold and cured. On the rear side of the transparent member 32 and the decorative layer 50, an intermediate molded body 72 is formed in which the front base material 36 having the general portion 37 and the convex portion 38 is integrated” (pg. 7 of English translation, paragraph 4).  This reads on Appellant’s claim language. The cited sentence is stating the front and back layer are molded onto the indium metal layer and does not state the indium layer is formed later, as claimed by the Appellant. Examiner believes Appellant is misinterpreting the drawings and must read the drawings in light of the specification. 
Appellant argues claim 2 is allowable since claim 1 is allowable. Examiner disagrees. As previously mentioned, Koji’s teachings read on claim 1. 
Appellant argues claim 3 is allowable since figures 7a,b fail to depict wherein the raised symbol includes a side wherein a first section of the side is thermally formed to extend outward from the front surface at a non-perpendicular angle to the front surface and a second section of the side is thermally formed to extend outward from the first section to a top surface of the symbol essentially at a perpendicular angle to the front surface and first section of the side is three to four times longer than the second section, in the direction perpendicular to the front surface. Examiner disagrees. Figures 7 a,b depicts the raised symbol (50) includes a side wherein a first section of the side is thermally formed to extend outward from the front surface (31) at a non-perpendicular angle to the front surface and a second section (45) of the side is thermally formed to extend outward from the first section to a top surface of the symbol essentially at a perpendicular angle to the front surface (31) and first section (32) of the side is three to four times longer than the second section (45), in the direction perpendicular to the front surface.
Appellant argues claims 13 and 14 are not taught by Koji since ‘Koji does not teach forming a raised symbol above a front surface and there is no indium film in Koji that is formed, so there is no front surface to which symbols would be raised above. The figure 1 of Koji cited by the examiner just shows a finished badge, but does not address how it was formed (i.e., a method claim not an apparatus claim)’.  First, Koji teaches indium film in “the decoration layer 50 is for decorating the front portion of the vehicle 10 including the front grille 11 and is formed in a region between the transparent member 32 and the front base material 36 and surrounded by the connecting portion 45. It has millimeter-wave transparency. The decorative layer 50 is configured by a combination of a colored layer 51 such as black and a metal layer 52, for example. The colored layer 51 is formed on the general portion33 of the transparent member 32 by a method such as printing. The metal layer 52 is formed by evaporating a metal material such as indium on the wall surface of the recess 34 of the transparent member 32 and the entire rear surface of the colored layer 51” (pg. 5 paragraph 9).  Figure 1 then goes on to depict the finished product. The specification teaches the steps and the finished figure 1 gives a better detailed view of the steps. Examiner would like to emphasize the drawings must be read in light of the specification. 
Since claim 13 stands rejected, claim 14 is also rejected
Lastly Appellant argues Appellant has clearly pointed out how the claim language is different from the cited art. However, Examiner fails to see this.  Appellant’s claim language is still very broad and reads on the teachings of both Koji and Suzuki. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        
Conferees:
/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        
/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.